                Case 4:18-cv-02425 Document 10-1 Filed on 12/28/18 in TXSD Page 1 of 2
                                     NCT Richardson
                                     PO BOX 672041
                                     DALLAS TX 75267


%%DPS::DUPLEX




DDDTTFDFTTTDFFFDDATFFADAAFATFDDFFDFATTAATFTAFADAFDATFTFFTADTFTAAA
ALEJANDRO GUTIERREZ JOANNA GUTIERREZ
706 CHRISTINE ST
HOUSTON TX 770174966


%%DPS::PRIMARY
September 06, 2017

INSURED: ALEJANDRO GUTIERREZ                                                         PHONE NUMBER: 800-252-8294
DATE OF LOSS: August 26, 2017                                                        FAX NUMBER: 866-222-0411
CLAIM NUMBER: 0472350321 PTC                                                         OFFICE HOURS:



Re: Your Claim Status
Dear ALEJANDRO GUTIERREZ JOANNA GUTIERREZ,:PFS

As part of your claim that resulted from windstorm, you have requested Allstate Texas Lloyds to provide coverage for your
damage. Our inspection revealed the roof of dwelling has no damage as reported in the first notice of loss therefore the
interior ceilings are not a covered loss under your policy. Your claim is under deductible $2,571.00. Unfortunately, Allstate
Texas Lloyds cannot provide coverage for these damages because of the following provision in your Allstate Texas Lloyds
policy:

TEXAS HOMEOWNERS POLICY - FORM A (1/1/02)                      AU2130-02
SECTION I—PERILS INSURED AGAINST
COVERAGE A (DWELLING) AND
COVERAGE B (PERSONAL PROPERTY)
We insure against physical loss to the property described in
Coverage A (Dwelling) and Coverage B (Personal Property)
caused by a peril listed below, unless the loss is excluded in
Section I Exclusions.

3. Windstorm, Hurricane and Hail.

This peril does not cover:

b. loss caused by rain, snow, sand or dust, whether or
not driven by wind, unless the direct force of wind or
hail makes an opening in the roof or wall and the
rain, snow, sand or dust enters through this opening
and causes the damage.

EXTENSIONS OF COVERAGE.

2. LOSS OF USE. If a loss caused by a Peril Insured Against
under Section I makes the residence premises wholly or
partially untenantable, we cover:
a. additional living expense, meaning any necessary
and reasonable increase in living expense you incur
so that your household can maintain its normal




                                                                    0472350321 PTC
                                                                                                         EXHIBIT "1"
             Case 4:18-cv-02425 Document 10-1 Filed on 12/28/18 in TXSD Page 2 of 2

standard of living.
b. fair rental value, meaning the fair rental value of that
part of the residence premises usually rented to
others by you, less any expenses that do not
continue.
The total limit of liability for all loss of use is 10% of the
Coverage A (Dwelling) limit of liability. This is additional
insurance and does not reduce the Coverage A
(Dwelling) limit of liability. The deductible clause does
not apply to loss of use coverage.
Payment will be for the reasonable time required to
repair or replace the damaged property. If you
permanently relocate, payment will be for the reasonable
time required for your household to become settled.
The periods of time for loss of use are not limited by
expiration of this policy

SECTION I—DEDUCTIBLES
DEDUCTIBLE CLAUSE 1—WINDSTORM, HURRICANE AND
HAIL.—The amount shown on the Declarations Page for
Deductible Clause 1 will be deducted from the combined
amount of each loss under Coverage A (Dwelling) and
Coverage B (Personal Property) that results from windstorm,
hurricane or hail.
DEDUCTIBLE CLAUSE 2—ALL OTHER PERILS.—The amount
shown on the Declarations Page for Deductible Clause 2 will
be deducted from the combined amount of each loss under
Coverage A (Dwelling) and Coverage B (Personal Property),
unless the loss results from windstorm, hurricane or hail.
If a single event causes loss by windstorm, hurricane or hail
and loss by lightning, only the larger deductible will apply

This letter only applies to the ceiling. I will continue to work with you to evaluate your other damages.

We’re Here to Help You
I hope that you understand the basis for this decision. Please call me at the number below and refer to our claim number
should you wish to discuss any aspect of this case, including this letter.

Sincerely,   %%DPS ::P FE




THERESA Cyr
THERESA Cyr
800-252-8294
Allstate Texas Lloyds




PROD010                                                  0472350321 PTC
